Citation Nr: 0531651	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  94-12 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	K. A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1952.  He died in January 1993.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a 1993 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.  

On appeal, following further development on remand directed 
in February 1996, the Board denied the claim in January 1997.  
On further appeal, in January 1998, the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter, "Court"), vacated the Board decision 
as to denial of service connection for the cause of the 
veteran's death and remanded the matter for readjudication.  
In July 1998 and December 2000, the Board remanded the matter 
to the RO for further development and compliance with 
procedural requirements.  

In January 2003, the Board again denied the claim, and the 
appellant filed an appeal with the Court.  In 2004, the Court 
issued a memorandum decision vacating the Board's 2003 denial 
and ordered readjudication on remand.  In May 2005, the Board 
ordered further evidentiary development.  The 2005 remand 
directives having been completed, the appeal is again before 
the Board.    

The appellant testified at an RO hearing in October 1993; the 
transcript is of record.
 

FINDINGS OF FACT

1.  The veteran died in January 1993 due to chronic 
obstructive pulmonary disease (COPD), characterized as 
"severe" on the Death Certificate.  Arteriosclerotic heart 
disease (ASHD) also is noted as a significant condition 
contributing to death but not resulting in the COPD that 
ultimately caused death. 

2.  During the veteran's lifetime, service connection was in 
effect for chronic brain syndrome, and Meniere's disease, 
left ear, with dizziness, bilateral hearing loss, and 
tinnitus.  A total disability rating based upon individual 
unemployability based upon service-connected disabilities 
(TDIU) was in effect.  

3.  The record fails to establish an etiological link between 
COPD or ASHD and active duty or service-connected disability 
by a preponderance of the evidence.    


CONCLUSION OF LAW

The criteria for service connection for cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a), 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Cause of the Veteran's Death; DIC

The veteran died in January 1993 due to COPD, characterized 
as "severe."  ASHD also is noted as a significant condition 
contributing to death but not resulting in COPD that 
ultimately caused death.  See Death Certificate.  During the 
veteran's lifetime, service connection was in effect for 
chronic brain syndrome, and Meniere's disease, left ear, with 
dizziness, bilateral hearing loss, and tinnitus.  A total 
disability rating based upon individual unemployability based 
upon service-connected disabilities (TDIU) was in effect as 
of May 1984.  

Basically, service connection for the cause of a veteran's 
death could be established if the evidence shows that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 
(2005).  See also Allen v. Brown, 7 Vet. App. 439 (1995) 
(addressing aggravation of a nonservice-connected condition 
proximately due to, or the result of, a service-connected 
condition).  As an initial matter, the Board acknowledges 
that it is neither contended, nor shown by the evidence of 
record, that service-connected organic brain syndrome caused 
or contributed to the development of COPD and/or ASHD, nor 
that organic brain syndrome is what produced death.  As such, 
the role of organic brain syndrome is not the focus of this 
claim and is not discussed further.   

In the alternative, service connection may be established for 
the cause of a veteran's death with evidence that the fatal 
disorder or disease was incurred in, or aggravated by, 
service or, with respect to certain chronic diseases or 
disorders (such as bronchiectasis; cardiovascular-renal 
disease), was manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Thus, here, service connection could be had if 
evidence shows that COPD itself was incurred during service.  
This is neither contended by the appellant (nor did the 
veteran himself ever seek service connection for COPD during 
his lifetime) nor shown in the record.  Nothing in the 
service medical records indicates manifestation of COPD or 
other pulmonary abnormality during service, or even a year 
post discharge.  Also, while ASHD was not determined to have 
been the condition ultimately causing death, it is noted 
that, as with COPD, the service medical records do not show 
manifestation of any cardiovascular abnormality in service or 
within one year after discharge.   

That said, the appellant could establish service connection 
for the cause of her husband's death if service-connected 
Meniere's disease is linked to the condition causing death.  
See 38 C.F.R. §§ 3.310(a) and 3.312.  A review of lay 
evidence of record, including the appellant's written 
statements and RO hearing testimony, reveals that this is 
precisely the theory upon which a favorable decision is being 
sought.  The appellant states that the severity of Meniere's 
disease symptoms had caused her husband so much stress that 
his cardiovascular problems were exacerbated, such that ASHD 
became a significant condition contributing to death.   

Thus, the key basis for the claim is not that Meniere's 
disease itself led to COPD, the principal cause of death 
(that is, a direct connection between the two).  A service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).

Rather, the contention is that there is some indirect, but 
nonetheless medically significant, relationship between 
Meniere's disease and the immediate cause of the veteran's 
death.  The pertinent regulation, 38 C.F.R. § 3.312, states 
that a contributory cause of death is inherently one not 
related to a principal cause, and that it must be shown to 
have contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death; rather, it must 
be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  

As evidenced by the medical evidence obtained in this case 
during the lengthy appeal period, there is disagreement as to 
whether Meniere's did play a role in causing the veteran's 
death, and if so, the extent of such role.  Indeed, this 
issue the crux of this claim, as a favorable decision does 
not appear to be viable based upon alternative theories 
discussed above.  On this issue, the Board requires evidence 
in the form of a medical opinion or a doctor's report as to 
an etiological, or cause-effect, link.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence is 
acceptable to prove the occurrence of an injury during 
service or symptomatology over time when such symptomatology 
is within the purview of, or may be readily recognized by, 
lay persons, but lay testimony is not competent to prove a 
matter requiring medical expertise, such as a diagnosis or 
etiology or a disorder or disease.).  Thus, while the Board 
acknowledges numerous items (apparently medical treatise or 
journal articles, and Internet materials) submitted by the 
appellant and/or her counsel -- some of which purportedly 
document some agreement in the medical community as to a link 
between stress and Meniere's symptoms -- and finds them 
generally instructive, they cannot be adequate basis for a 
decision on the merits of this case.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998) (treatise evidence, standing alone, 
must discuss generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion).  Rather, the 
Board must focus specifically upon medical opinions and 
reports of various VA and non-VA medical professionals. 

On the issue of a link between Meniere's disease and ASHD, 
the Board either quotes in pertinent part or summarizes 
various medical reports or opinions, favorable and 
unfavorable, in turn, and addresses the probative merit of 
each: 

(1) November 1993 report of Dr. S. Kirtane (private doctor, 
apparently an internal and pulmonary medicine specialist).  
It provides that, given the veteran's "sudden death" due to 
"arrest," "it is likely" that the veteran "could have had 
a combination of pulmonary, and cardiac problems which caused 
terminal arrest," and that the veteran had ASHD, 
hypertension and severe COPD "which could cause cardiac 
arythmia and death."  This report is relevant given the 
information in the Death Certificate, but not particularly 
material to the narrow issue at hand.  It does not address 
Meniere's symptoms or even whether Meniere's and 
cardiovascular disease are related.  At best, this report 
seems to be consistent with evidence in the Death Certificate 
that cardiovascular disease contributed to produce death 
ultimately due to COPD; it is consistent in this respect to 
other evidence of record.  
 
(2) November 1993 report of Dr. J. Allen (private internist).  
It provides that the veteran's "blood pressure problems were 
aggravated by chronic recurring vertigo."  This statement is 
conclusory.  Even though this doctor reportedly treated the 
veteran for cardiovascular problems for "many years" (but 
apparently not for Meniere's), he does not provide the 
rationale for this opinion.  Most importantly, even assuming 
that chronic Meniere's symptoms like dizziness could cause 
stress, and in turn, increased blood pressure - a proposition 
that seems plausible and is not contradicted elsewhere in the 
record - the probative value of this report is eroded for 
several reasons.  Dr. Allen does not address the ultimate 
issue of how, and perhaps most importantly, to what extent 
cardiovascular symptoms (like hypertension) contributed to 
COPD, which actually produced death, and how cardiovascular 
disease and pulmonary disease are related.  Merely stating 
that recurrent vertigo was stressful to the veteran does not 
adequately address the key, undisputed evidence here that a 
lung disorder, not ASHD, is what actually produced death.  As 
such, to be complete for the purposes of granting this claim, 
the evidence must address the relationship between COPD and 
ASHD and the extent of the role of ASHD.  This issue is 
important as conditions that may be contributory factors in 
death must be shown to have been substantial and material, 
and not just casual or incidental, factors in producing 
death.  The evidentiary gap in this respect decreases the 
probative value of this opinion.            

(3) Dr. J. Green's (private otorhinolaryngologist) reports.  
"I have no question in my mind after reading your letter 
[referring to communication to him from the appellant] that 
[the veteran] undoubtedly did have stress from the Meniere's 
disease which likely did exacerbate his hypertension and 
heart disease." (August 2, 1996)

Dr. Green states that, based upon his practice, there is a 
significant link between stress and Meniere's symptoms like 
chronic, unpredictable episodes of vertigo, and that anxiety 
and stress lead to hypertension.  (August 27, 1996)

Dr. Green states that, based upon consideration of the 
veteran's history (chronic, severe Meniere's and oscillopsia 
symptoms and atherosclerotic disease), it is his opinion that 
the Meniere's disease "did contribute to [the veteran's] 
early demise."  (February 1999)

Dr. Green again stresses that, based upon his practice, 
significant anxiety is associated with people who have 
chronic Meniere's disease and vestibular abnormality, and 
that, in the veteran's case, Meniere's symptoms were a 
"significant source" of anxiety and was "a causal factor" 
in the veteran's hypertension, arteriosclerosis and coronary 
artery disease, "ultimately contributing" to death.  He 
agrees with the unfavorable opinions discussed below to the 
extent that he knows of no medical studies specifically on 
the link between Meniere's and cardiovascular disease.  
(October 2000)

Dr. Green's various reports are not sufficiently convincing 
for reasons similar to those stated above, with respect to 
Dr. Allen's report.  In one respect, it is arguable that Dr. 
Allen's report, while on its face wholly conclusory, may 
carry more probative value because Dr. Allen had treated the 
veteran specifically for cardiovascular disease, whereas Dr. 
Green's (not the veteran's treating doctor) basic point is 
that, based on his experience as an otorhinolaryngologist, 
people who have chronic vertigo or symptoms of vestibular 
abnormality tend to be susceptible to stress.  In any event, 
the Board does not find this theory implausible; again, no 
medical evidence disputes the proposition that Meniere's 
might cause stress, as even Dr. Vrabec (see below), whose 
opinion strongly disfavors the claim, stated: "The 
association of anxiety and high blood pressure is valid."  
However, again, as stated with respect to Dr. Allen's report, 
Dr. Green does not address at all the veteran's COPD and 
apparently relevant associated history (discussed more fully 
below).  This is, again, important given that the Death 
Certificate clearly provides that ASHD was a significant 
condition, but not causing the COPD that produced death.  As 
such, the extent of the role of ASHD is crucial.  At best, 
Dr. Green opines that Meniere's "contributed" to death, by 
exacerbating stress that is known to affect hypertension, but 
does not address its relationship to COPD.         

The record also includes medical opinions that strongly 
disfavor the claim.   

(1) Dr. D. Kasprzyk's (VA) opinions.  Based upon a review of 
the veteran's claims file to date and two medical treatises 
on neurological disorders and internal medicine, and search 
of a computer database of some 25,000 online articles cross-
referencing Meniere's disease with complications and 
pathophysiology of hypertension, this doctor found no basis 
to link hypertension or cardiovascular disease to Meniere's 
disease.  (June 1996)

Based upon a review of the veteran's claims file to date, two 
medical treatises on neurological disorders and internal 
medicine, and search of computer database of some 20,000 
articles written in and after 1996 cross-referencing 
Meniere's disease with etiologies, complications, 
pathophysiology, hypertension, coronary artery disease and 
obstructive lung disease, the doctor found no material 
indicating Meniere's disease is a cause of hypertension, 
COPD, or arteriosclerotic coronary artery disease.  Based 
upon these results, the doctor opined that it is not likely 
that the veteran's Meniere's disease caused his COPD or ASHD.  
(April 1999)

(2) July 2000 report of Dr. Vrabec (otolaryngologist).  
Similar to the conclusion reached by Dr. Kasprzyk, this 
report concludes that Meniere's disease (or vestibular 
disorder more generally) "most likely" did not exacerbate 
the veteran's hypertension and arteriosclerosis.  Dr. Vrabec 
does concede that occurrence of COPD together with 
hypertension or arteriosclerosis is common.  However, he 
states that, even so, it has not been medically documented 
that hypertension or arteriosclerosis occurs more commonly in 
people with Meniere's disease or chronic vestibulopathy than 
in the general population, which he postulates should occur 
if indeed there is such a relationship.       

While the focus of this claim has been on the extent to which 
Meniere's disease might have aggravated ASHD, it bears 
repeating that ASHD was determined to be a contributing - and 
thus, by definition, an indirect - factor in death, as 
opposed to COPD, the direct and ultimate cause of death.  The 
appellant and her counsel focus on the purported link between 
stress aggravated by Meniere's symptoms and cardiovascular 
disease, but not on the role of COPD itself.  In this 
connection, the record presents highly probative history of 
long-term cigarette smoking (see, e.g., 1984 VA medical 
report), not at all addressed in the favorable opinions 
above, but which could be associated with COPD, and as well, 
to cardiovascular disease.  Moreover, while the fundamental 
premise of the contention is that stress from Meniere's so 
adversely affected the veteran's cardiovascular functioning 
as to cause (or substantially or materially contribute to 
cause) his death, the evidence proffered specifically on 
stress (and the problems it might engender, e.g., diagnosed 
psychiatric problems like depression or anxiety disorder) is 
sparse.       

Dr. Vrabec seems to have addressed the above concerns, albeit 
not explicitly, as he said: 

The indirect causation theory [referring to the 
contention that stress aggravated by Meniere's 
disease exacerbated ASHD] proposes that the 
vestibular disorder produced an anxiety disorder 
of sufficient severity to exacerbate hypertension 
and arteriosclerotic heart disease.  The 
underlying physiological mechanisms of how this 
would occur are not well established.  Even if 
the physiological basis is accepted, all of the 
conditions outlined above [referring, in 
pertinent part, to a link between Meniere's and 
mental illness from stress shown to a reasonable 
certainty] would have to be satisfied to conclude 
that the vestibular dysfunction was responsible.  
This does not seem plausible in view of the other 
established risk factors [referring to factors 
like obesity, hyperlipidemia, diabetes, alcohol 
use, medications, and smoking history that play a 
role in cardiovascular diseases].  Finally, it 
fails to recognize that other chronic illnesses 
are associated with anxiety disorders.  The new 
diagnosis of a chronic condition (i.e., COPD) in 
an individual who is susceptible to anxiety 
disorder might be perceived as more stressful 
than a previously established condition.          

Dr. Vrabec addresses important points not found in any 
favorable report.  Specifically, as to whether stress from 
Meniere's actually might have been as significant as alleged, 
he notes the history of notation of a "depressive reaction" 
in 1986, as well as use of drugs in the late 1980s to early 
1990s for anxiety and sleep disturbance, but concludes that 
the indications for use of these drugs or length of therapy 
is not determinable based on the record.  Even so, he does 
not state that, in this case, the veteran likely had 
experienced stress to such an extent so that ASHD was 
substantially or materially exacerbated by Meniere's.  
Rather, he said: "The effects [of anxiety] are not equal in 
all individuals with a given psychiatric diagnosis."  
Furthermore, Dr. Vrabec notes that "general deterioration in 
emotional well being" is noted in individuals with other 
chronic illnesses - to include COPD and hypertension - both 
of which the veteran in this case did have.  He postulates 
that, in this case, the veteran might have been particularly 
susceptible to stress or anxiety, which was compounded by 
diagnoses of debilitating, chronic illnesses like COPD and 
cardiovascular disease; in other words, what he seems to be 
saying is that COPD and ASHD, and possibly, Meniere's as 
well, compounded stress.  However, he does not postulate that 
Meniere's, to the exclusion of other stressors like various 
chronic illnesses not service-connected, so significantly 
affected the veteran that he developed ASHD, and that ASHD, 
in turn, played a significant role in producing death.  Also, 
while not explicitly stated, Dr. Vrabec's report alludes to a 
key risk factor relevant to this case - long-term cigarette 
smoking - which may be associated with COPD and/or 
cardiovascular disease.  Again, this is an important 
evidentiary gap not addressed by the favorable opinions.     

Furthermore, the record indicates that the initial instance 
of medical documentation as to cardiovascular disease was in 
the mid-1980s, which noted history of myocardial infarction 
some two decades prior, without sequelae since then.  This 
would date the reported myocardial infarction, without 
confirmed diagnosis of a cardiovascular disease, in the mid-
1960s, some decade and a half after discharge.  As for 
Meniere's and associated symptomatology, these problems have 
been the subject of service connection well before the mid-
1960s.  See July 1984 rating decision, reflecting assignment 
of compensable rating for Meniere's as early as in November 
1952.  It would seem plausible that, if Meniere's symptoms so 
exacerbated stress, as alleged, then the record would present 
more adequate - and earlier - medical evidence as to a 
definite finding of chronic cardiovascular disease and 
concurrent progression of such disease along with 
exacerbation of Meniere's symptoms.  This issue was addressed 
by Dr. Vrabec; he said that, even though vestibular disorder, 
hypertension, and arteriosclerosis concurrently existed for 
years in the veteran's case, he did not find medical bases 
for concluding that such exacerbation did occur or likely had 
occurred.  This is an important evidentiary gap specific to 
this claim, aside from theories or postulations made by 
various professionals based upon medical studies or 
literature and not specific to the veteran's history.        

All of the foregoing are probative and weigh sufficiently 
against the possibility that the cause of the veteran's death 
is linked to any injury, psychic or physical, or other 
incident during active duty some four decades before death.  
Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).



II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

As for the duty to notify, the RO notified the appellant in a 
September 2001 letter of the basic elements of her claim.  
She was asked to notify VA of the sources of evidence 
pertinent to the elements of the claim, and that VA would in 
turn make reasonable efforts to assist her in obtaining such 
evidence.  As for the fourth element, the August 2005 
Supplemental Statement of the Case (SSOC) included the text 
of 38 C.F.R. § 3.159, from which this element is taken.  
Moreover, in May 2005, the RO sent the appellant another 
letter complying with VA's notice requirements as to the 
first three elements.  Further, through the rating decision, 
Statement of the Case (SOC), and multiple SSOCs, the 
appellant had notice of the various regulations applicable to 
the claim, and why the claim remains denied.  

The Board acknowledges that VCAA notice was accomplished well 
after the issuance of the 1993 rating decision giving rise to 
this appeal.  The Board finds no prejudicial error resulted 
as a result of this timing defect.  The Pelegrini Court 
explicitly stated that, notwithstanding the requirement that 
a valid VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, VCAA was enacted more than seven years after the 
issuance of the pertinent rating decision.  The Pelegrini 
Court said, at p. 120, that where, as here, the Section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  In the Board's 
opinion, this was clearly provided as to all issues on 
appeal.  The Board finds no defect as to the timing or even 
the substantive content of the notice.  

Again, throughout the appeal period, the appellant was made 
aware of what the basic legal elements of her claim are and 
why the claim was denied, through the rating decisions, SOCs, 
and SSOCs.  Nonetheless, even after the appellant and her 
representative were notified of a 60-day opportunity to 
further comment on the claim through the issuance of an 
August 2005 SSOC reflecting the RO's most recent unfavorable 
determination, no new evidence was submitted.  In fact, in 
September 2005, the appellant herself wrote that no 
additional records of Dr. Kirtane, the subject of the Board's 
May 2005 remand order, are available. 


It is also noted that the appellant did not specifically 
claim that VA failed to comply with VCAA notice requirements, 
or that she has any evidence in her possession required for 
full and fair adjudication of this claim, other than what is, 
of course, already in the record.  See Mayfield v. Nicholson, 
19 Vet. App. 203 (2005).  On the contrary, she submitted in 
September 2005 a written waiver of a 60-day right to comment 
further, and asked that her claim be expeditiously reviewed 
by the Board.  

VA's duty to assist a claimant in substantiating his or her 
claim (see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005)) also has been satisfied.  The "duty 
to assist" contemplates that VA will help a claimant obtain 
relevant records, whether or not the records are in federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the 
claim.  The record includes service medical and personnel 
records, VA medical treatment records, hearing testimony, 
prior rating actions, private doctors' reports, various 
expert medical opinions, and the appellant's lay statements.  
Again, she did not report the existence of additional 
missing, pertinent records despite appropriate notice during 
the appeal period that she may do so.  Therefore, the Board 
concludes that VA has met its duty-to-assist obligations as 
to the two issues discussed above.   


ORDER


Service connection for the cause of the veteran's death is 
denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


